internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-126187-02 date date dear this responds to your date request that we supplement our letter_ruling dated date plr-130376-00 the prior letter_ruling capitalized terms not defined in this ruling have the meanings originally assigned them in the prior letter_ruling the prior letter_ruling addresses certain federal_income_tax consequences of the distribution of stock of a controlled_corporation the distribution and related transactions the distribution was undertaken in part to improve controlled’s ability to use its stock to acquire assets or cash or for other corporate purposes the prior letter_ruling contains a statement provided by distributing that within one year following the distribution controlled intends to issue subject_to market conditions and business conditions at least dollar_figure to dollar_figure of equity for cash or other assets and within years following the distribution and counting for this purpose any issuances of equity within the first year following the distribution controlled intends to issue at least dollar_figure to dollar_figure of equity for cash or other assets due to circumstances not anticipated at the time of the distribution distributing has amended the above statement to read as follows controlled represents that within years following the distribution controlled intends to issue subject_to market and business conditions at least to dollar_figure of equity for cash or other assets and within years following the distribution and counting for this purpose any issuances of equity within the first years following the distribution controlled intends to issue at least dollar_figure to dollar_figure of equity for cash or other assets based on the information and representations submitted with the original and supplemental requests we reaffirm the rulings and caveats set forth in the prior letter_ruling this supplement is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this supplemental letter to the taxpayer’s federal_income_tax return as appropriate for the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely lewis k brickates acting branch chief branch office of associate chief_counsel corporate cc
